Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 29-Jul-2022 have been fully considered but they are not persuasive. Rejection of the claims by the reference to Travis has been maintained.
In response to applicant’s argument (pg. 6, ¶ 1) that the elastic elements disclosed by Travis do not meet the limitation “elastic strap”, the elastic elements (designated 430) disclosed meet the limitation because they are taught (fig. 27-28, ¶ 261) to be elongated bands of elastic material that function to provide support to and/or restraint of one or more elements to which they are directly and/or indirectly coupled.  
In response to applicant’s argument (pg. 6, ¶ 2) that the elastic elements disclosed by Travis are not shown to be angled as recited in claim 7, the rejection below has been updated to point-out the configurations disclosed by Travis that render obvious the claimed angled orientation of the straps. It is noted that all the claimed elements and their respective functions are old and well-known in the art of seat storage apparatuses; and the claimed elements, although combined into one apparatus, function as expected. 


Claim Objections
Claim 7 is objected to because of the following informalities:  the claim was mistakenly amended to depend from a canceled claim. For examination purposes, the claim has been treated as a dependent of claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis (US 2009/0188881).
Travis teaches a holder apparatus configured to be mounted on a vehicle seat backrest, the apparatus having a multitude of structural configurations that comprise a plurality of supporting and/or holding elements usable together in a variety of combinations (¶ [0002], [0199], [0201]- [0204], [0514]). Accordingly, Travis teaches all of the claimed elements and teaches that they are usable together; wherein all the elements would continue to operate in their same manner.
Travis teaches the holder apparatus can be configured to comprise: 
a rear panel having a rear top side, a rear bottom side, a rear front side, a rear back side, a rear left side, and a rear right side (fig. 29A-C & 60 show a substantially rectangular panel disposed against a vehicle seatback);
a rest pad (6300/ 6450) coupled to the rear panel (fig. 122-124) and a cushion pad (2630), each rest pad being selectively removable (¶ 379, 381, 471) and configured to be placed within a vehicle for user comfort (each detachable pad is usable apart from the apparatus);
a front panel coupled to the rear panel, the front panel selectively covering (5200/ 8252) the rear front side (the figures show two panels pivotally coupled at adjacent ends by a hinge device, fig. 95-99, 155-157); 
a pair of headrest mount straps (510, 512) coupled to the rear panel, each headrest mount strap being coupled to the rear top side and configured to engage a pair of posts (504, 506) of a headrest of the vehicle (fig. 29B; 60);
a stability strap coupled to the rear panel (fig. 58-60), the stability strap extending from the rear left side to the rear right side and being configured to engage a seat back of the vehicle; and
the rear front side having a plurality of elastic straps (430), each elastic strap having parallel longitudinal edges wherein each elastic strap is configured to extend across a respective one of the plurality of user items (470-474), wherein the plurality of elastic straps are configured for securing the plurality of user items (¶ 261, fig. 27 shows that the elastic straps are elongated and narrow rectangular members and fig. 28 shows that the straps extend across a respective one of the items).

The difference between Travis and the claimed invention is Travis does not explicitly disclose a configuration comprising a plurality of rest pads coupled to the rear panel, wherein each elastic strap is configured to extend across a respective one of the rest pads, and wherein the plurality of elastic straps are configured for securing the plurality of rest pads.
However, Travis does teach the holder is configured to hold a small rest pad, such as the neck pillow (2630), in a use position (fig. 68) and configured to allow removal of said rest pad for non-use (fig. 70). Travis also teaches the holder is configured to hold a variety of general travel-related items (¶ 199) in a non-use position, as well as hold a plurality of each said item; and that a rest pad (see the pillow 6300/ 6450) removed from the holder can be used by a passenger of the vehicle. Lastly, travel pillows/ rest pads are old and well-known travel-related user items like those illustrated in the figures and explicitly disclosed in the written description.
Based on these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the holder apparatus of Travis with a plurality of small rest pads that can each be coupled to the rear panel by one of the securing elastic straps, in order to provide removable rest pads for use by multiple passengers in a vehicle, which can be secured during non-use thereof. 

Claim 2- Travis teaches the seatback pad holder apparatus of claim 1 further comprising the front panel (5200/ 8240) having a front bottom side (5203/ 8244) pivotably coupled (at a pivot axis 5160/ by a living hinge- ¶ 511) to the rear bottom side (5122/ 8216) and moving between a closed position parallel with the rear front side (fig. 95, 156) and an open position extending perpendicularly from the rear front side (fig. 99, 156). 
Claim 3- Travis teaches the seatback pad holder apparatus of claim 2 further comprising a pair of gusset straps (5330) coupled to the rear panel and the front panel (fig. 99), the pair of gusset straps securing the front panel in the open position.  
Claim 4- Travis teaches the seatback pad holder apparatus of claim 2 further comprising a latch (5138, 5240) coupled to the rear panel and the front panel (fig. 98), the latch selectively securing the front panel in the closed position (Travis teaches the latch is a zipper, ¶ 425, and functional equivalents of a zipper include Velcro, magnets, snap or button arrangements, etc. ¶ 214).  
Claim 5- Travis teaches the seatback pad holder apparatus of claim 2 further comprising a front perimeter of the front panel being raised (fig. 156).
Claim 7- Travis teaches the seatback pad holder apparatus of claim 1 further comprising the plurality of elastic straps (430) including a medial horizontal strap (the elastic strap of the pouch 434 meets this limitation because it is disposed in a general middle area of the apparatus, fig. 27), and a pair of lower pocket straps (the elastic straps of the pouch 432 meet this limitation because they are disposed in a general lower area of the apparatus, fig. 27-28).  Travis teaches that the plurality of elastic straps (430) function to secure various items in cooperation with pouches (432-438), wherein the straps are disposed in a horizontal orientation along the top edge of the pouches.  Travis also teaches that a plurality of compartments (5530-5534), analogous to the pouches (432-438), include top edges disposed in a diagonal orientation (relative to a horizontal axis, fig. 103).  According to Travis’ teaching of elastic straps, it would have been obvious to a person of ordinary skill in the art to configure the compartments (5530-5534) with elastic straps along their top edge in order to further secure any items at risk of slipping out from said compartments.  As a result, the holder apparatus would comprise a plurality of elastic straps including a pair of upper angled straps as claimed.
Claim 8- Travis teaches the seatback pad holder apparatus of claim 1 further comprising the plurality of rest pads (2630) including a dashboard pad (wherein the neck rest pad 2630 would be structurally capable of functioning with a dashboard), and a back seat pad (wherein the neck rest pad in a use position 2520 is shown as functioning with an upper end of a seatback, fig. 67A).
Claim 9- Travis teaches the seatback pad holder apparatus of claim 8 further comprising the rear panel (fig. 27) including a pouch (434) having structure that meets the limitation “a first slot to receive the dashboard pad” and the front panel (fig. 95, 99) including a receptacle (5212) having structure that meets the limitation “a second slot to receive the back seat pad”.
 
Claim 10- as this claim incorporates the limitations of claims 1-5 and 7-8 into a single claim, the above rejection of said claims are incorporated by reference herein. 
Travis teaches a seatback pad holder apparatus comprising: 
(claims 1 and 7 rejection) a rear panel having a rear top side, a rear bottom side, a rear front side, a rear back side, a rear left side, and a rear right side, the rear front side having a plurality of elastic straps including a pair of upper angled straps, a medial horizontal strap, and a pair of lower pocket straps; a plurality of rest pads coupled to the rear panel, each elastic strap having parallel longitudinal edges wherein each elastic strap-is configured to extend across a respective one of the plurality of rest pads wherein the plurality of elastic straps are configured for securing the plurality of rest pads, the plurality of elastic straps securing the plurality of rest pads, each rest pad being selectively removable and configured to be placed within the vehicle Page 3 of 7for user comfort, 
(claim 8 rejection) the plurality of rest pads including a dashboard pad and a back seat pad; 
(claims 1-2 rejection) a front panel coupled to the rear panel, the front panel selectively covering the rear front side, the front panel having a front bottom side pivotably coupled to the rear bottom side and moving between a closed position parallel with the rear front side and an open position extending perpendicularly from the rear front side, 
(claim 5 rejection) a front perimeter of the front panel being raised; 
(claim 3 rejection) a pair of gusset straps coupled to the rear panel and the front panel, the pair of gusset straps securing the front panel in the open position; 
(claim 4 rejection) a latch coupled to the rear panel and the front panel, the latch selectively securing the front panel in the closed position; 
(claim 1 rejection) a pair of headrest mount straps coupled to the rear panel, each headrest mount strap being coupled to the rear top side and configured to engage a pair of posts of a headrest of the vehicle; and a stability strap coupled to the rear panel, the stability strap extending from the rear left side to the rear right side and being configured to engage a seat back of the vehicle. Page 4 of 7  
 
 
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                          
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636